

113 HR 3841 IH: To amend the Higher Education Act of 1965 to provide that foreign income be considered in the determination of eligibility for grants and loans under that Act.
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3841IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide that foreign income be considered in the determination of eligibility for grants and loans under that Act.1.Inclusion of foreign income for purposes of determining total income for higher education grant and loan eligibilitySection 480(b) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(b)) is amended—(1)in paragraph (1)—(A)by redesignating subparagraphs (H) and (I) as subparagraphs (I) and (J), respectively; and(B)by inserting after subparagraph (G) the following new subparagraph:(H)foreign income excluded for purposes of Federal income taxes;; and(2)in paragraph (2)—(A)in subparagraph (D), by striking the semicolon and inserting ; or;(B)by striking subparagraph (E); and(C)by redesignating subparagraph (F) as subparagraph (E).